I. Claims 1-4, 10 and 17-19, drawn to a carrier, classified in G01N 33/53.
II. Claims 5-6, drawn to a method, classified in G01N 33/50
III. Claims 7 and 20, drawn to a pharmaceutical, classified in A61K 38/00.
IV. Claims 8-9, drawn to a polypeptide, classified in C07K 16/18.
V. Claims 11 and 13, drawn to a diagnosis method, classified in G01N 2800/24.
VI. Claims 12 and 14, drawn to a method of manufacture, classified in Y10S 436/808.
VII. Claim 15, drawn to a method, classified in G01N 33/543.
VIII. Claim16, drawn to an antibody, classified in C07K 2317/00.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a method of sample separation or purification or in a method such as Invention V.
  Inventions I and III are independent and distinct inventions. Invention I is directed to a carrier comprising a capturing agent for specifically capturing an antibody whereas Invention III is directed to a pharmaceutical.  
Inventions I and IV Inventions are independent and distinct inventions.  Invention I requires a capturing agent for an antibody and Invention IV does not specifically .
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a method of sample separation or purification or in a method such as Invention II.
Inventions I and VI are independent and distinct inventions.  Invention I comprises a carrier for capturing an antibody to a polypeptide and Invention VI does not require this specific limitation.  Invention VI requires a polypeptide comprising squid MLC1, squid MLC2 or a variant thereof and Invention I does not specifically require the carrier comprises the peptide.  Invention VI requires the polypeptide binds to an IgE antibody during a method step and Invention I does not require this limitation.
Inventions I and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a method of sample separation or purification or in a method such as Invention V.

Inventions II and III are independent and distinct inventions.  Invention II is directed to a method comprising detecting an antibody to squid MLC1 or squid MLC2 in a sample whereas Invention III is directed to a pharmaceutical.  
Inventions II and IV are independent and distinct inventions.  Invention II is directed to a method comprising detecting an antibody to squid MLC1 or squid MLC2 in a sample whereas Invention IV is directed to a polypeptide which is not required by Invention II.
Inventions II and V are independent and distinct inventions.  Invention V requires a step of diagnosis and Invention II does not require this limitation. Invention II requires detecting antibody to squid TM and Invention V does not require this limitation.  There are two different methods with different purposes, different steps and different outcomes.
Inventions II and VI are independent and distinction inventions.  Invention II is directed to a method comprising detecting an antibody to squid MLC1 or squid MLC2 in a sample whereas Invention VI is directed to a method of manufacturing a kit.  Invention II requires detecting an antibody and Invention VI does not require this limitation.  Invention VI requires producing a kit and Invention II does not require this limitation. 
.
Inventions II and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a process of sample separation, purification or in a method of diagnosis or as a label in an assay.
Inventions III and IV are independent and distinct inventions.  Invention III is directed to a pharmaceutical whereas Invention IV is directed to a polypeptide.  Invention IV requires the polypeptide being immobilized and Invention III does not require this limitation.  Invention IV also specifically requires a polypeptide and Invention III does not require a polypeptide.
Inventions III and V are independent and distinct inventions.  Invention III is directed to a pharmaceutical whereas Invention V is directed to a method for diagnosis of an allergy.  Invention V requires detecting an antibody and Invention III does not require this limitation.
Inventions III and VI are independent and distinct inventions.  Invention III is directed to a pharmaceutical whereas Invention VI is directed to a method for manufacturing a diagnostic kit.

Inventions III and VIII are independent and distinct invention.  Invention III is directed to a pharmaceutical whereas Invention VIII is directed to an antibody that binds specifically to a polypeptide.  The pharmaceutical comprises squid MLC1, squid MLC2 or variant thereof and the antibody does not require this limitation.  There are two different products.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a method of sample separation or purification or in a method such as Invention I.
Inventions IV and VI Inventions related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the kit of Invention VI utilizes alternative language in reciting “or” and thus the kit as currently 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions IV and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a method of sample separation or purification or in a method such as Invention I or Invention V.
Inventions IV and VIII are independent and distinct inventions.  Invention IV is directed to a polypeptide comprising MLC1 or MLC2 whereas Invention VIII is directed to an antibody.  The antibody does not require MLC1 or MLC2.  There are two different products.

Invention V and VII are independent and distinct inventions.  Invention V is directed to a method of diagnosis whereas Invention VII is directed to a method.  Invention V requires diagnosing an allergy and Invention VII does not require this limitation.  Invention VIV requires contacting a medical or diagnostic device and Invention V does not require this limitation.  There are two different methods with different purposes, different method steps and different outcomes.
Invention V and VIII are independent and distinct inventions.  Invention V requires a diagnosis and Invention VIII does not require this limitation. Invention VIII is directed to an antibody which is not part of the method in Invention V but rather appears to be an antibody in a sample.
Inventions VI and VII are independent and distinct methods.  Invention VI is a method of manufacturing a kit wherein Invention VII is a method of detecting and antibody in a sample.  Invention VII requires a step of contacting a medical or diagnostic device with a solution and Invention VI does not require this limitation.  There are two different methods with different purposes, different method steps and different outcomes.  

Inventions VII and VIII are independent and distinct inventions.  Invention VII is directed to a method comprising contacting a medical device or diagnostic device to a solution.  Invention VIII is directed to an antibody and the antibody is not utilized in the method for any detection.
                     Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).          
          Restriction for examination purposes as indicated is proper because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for other restriction for examination purposes as indicated is proper because the different inventions with the different classification and different searches impose a serious burden upon the Examiner.
         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641